                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SCOTT JOHNSON,                                 Case No. 18-cv-00211-MMC
                                  8                    Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                                                        MOTION FOR DEFAULT JUDGMENT
                                  9               v.
                                                                                        Re: Doc. No. 51
                                  10     VARSHA I. PATEL, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Scott Johnson’s (“Johnson”) Motion for Default

                                  14   Judgment, brought pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and

                                  15   filed September 4, 2019.1 Having read and considered the papers filed in support of the

                                  16   instant motion, the Court rules as follows.2

                                  17                                       FACTUAL BACKGROUND

                                  18          The following facts are taken from the Complaint:

                                  19          Johnson is “a level C-5 quadriplegic”; as such, he “cannot walk” and has

                                  20   “significant manual dexterity impairments.” (See Doc. No. 1 (“Compl.”), filed January 10,

                                  21   2018, ¶ 1.) Johnson uses a wheelchair and a van equipped to carry it. (See id.)

                                  22          During the relevant time period, defendants Varsha I. Patel (“V. Patel”),

                                  23   Ichharambhai M. Patel (“I. Patel”), and Shantaben I. Patel (“S. Patel”), in their individual

                                  24   and representative capacities, owned the real property situated at 240 7th Street, San

                                  25
                                              1  On September 4, 2019, Johnson served each defendant named in the above-
                                  26
                                       titled action with notice of the instant motion. To date, no defendant has filed a response.
                                  27          2By prior order, the Court vacated the hearing on the motion and took the matter
                                  28   under submission.
                                  1    Francisco, California (see id. ¶¶ 2, 7, 8), on which is located the City Center Inn & Suites

                                  2    (“Motel”), a building owned by defendant City Center Inn & Suites LLC (“City Center”)

                                  3    (see id. ¶¶ 9, 14, 15).

                                  4           Johnson visited the Motel in June 2016 and September 2017, encountering

                                  5    several discriminatory “barriers” therein. (See id. ¶ 48.) First, the accessible rooms,

                                  6    unlike standard rooms, were not available with more than one bed. (See id. ¶ 23.)

                                  7    Johnson required an accessible room with two beds, as he is assisted by an aide. (See

                                  8    id. ¶ 24.) Second, the single accessible parking space only had a 60-inch access aisle

                                  9    and, consequently, was not accessible for vans. (See id. ¶ 30.) Third, the transaction

                                  10   counter was higher than 36 inches and had no portion lowered to 36 inches for use by

                                  11   people in wheelchairs. (See id. ¶ 41, 42.) Johnson “would like to return and patronize

                                  12   the Motel but will be deterred from visiting until the defendants cure the [barriers].”
Northern District of California
 United States District Court




                                  13   (See id. ¶ 55.)

                                  14                                    PROCEDURAL BACKGROUND

                                  15          Based on the above allegations, Johnson, on January 10, 2018, filed the instant

                                  16   action pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.

                                  17   (“ADA”) and the Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq. (“Unruh Act”), seeking

                                  18   statutory damages, attorneys’ fees, costs, and injunctive relief.

                                  19          Subsequently, on February 10, 2018, and February 15, 2018, respectively,

                                  20   Johnson completed service of the summons and complaint on City Center and V. Patel.

                                  21   (See Doc. Nos. 8, 9.) On March 5, 2018, and March 9, 2018, respectively, City Center

                                  22   and V. Patel having failed to respond to the complaint or otherwise appear, Johnson

                                  23   moved for entry of default against said defendants (see Doc. Nos. 10, 11), which default

                                  24   was entered by the Clerk of Court on March 13, 2018 (see Doc. No. 13).

                                  25          Next, on March 26, 2018, Johnson purportedly completed service on I. Patel and

                                  26   S. Patel. (See Doc. No. 15.) On April 18, 2018, Johnson moved for entry of default

                                  27   against said defendants (see Doc. Nos. 18, 19), which default was entered by the Clerk

                                  28   of Court on April 19, 2018 (see Doc. No. 20).
                                                                                     2
                                  1           Default having been entered against City Center, V. Patel, I. Patel, and S. Patel,

                                  2    Johnson, on July 23, 2018, moved for entry of default judgment against all four

                                  3    defendants, seeking an award of statutory damages, attorneys’ fees, costs, and injunctive

                                  4    relief. (See Doc. No. 24.) On October 9, 2018, however, Magistrate Judge Donna M.

                                  5    Ryu, the judge before whom the case was then pending, directed Johnson to submit

                                  6    supplemental briefing to address, inter alia, “the adequacy of service on [d]efendants.”

                                  7    (See Doc. No. 31 at 1:15.) In his supplemental brief, filed October 19, 2018, Johnson

                                  8    “conced[ed] that service on defendants [I. Patel] and [S. Patel] d[id] not appear to be

                                  9    effective” (see Doc. No. 32 at 2:8-10) and, as a result, “withd[rew] his request for default

                                  10   judgment as to [those] defendants” (see id. at 5:6-7).

                                  11          Following the above proceedings, Magistrate Judge Ryu, on March 28, 2019, filed

                                  12   a Report and Recommendation, by which said Magistrate Judge recommended the Court
Northern District of California
 United States District Court




                                  13   grant the motion for default judgment as to City Center and V. Patel. (See Doc. No. 34.)

                                  14   The Magistrate Judge also recommended the Court award statutory damages in the

                                  15   amount of $4000, attorneys’ fees in the amount of $2552.50, costs in the amount of $720,

                                  16   and injunctive relief. (See id.)

                                  17          Thereafter, on March 29, 2019, the instant action was reassigned to the

                                  18   undersigned. (See Doc. No. 35.) As Johnson had conceded service had not been

                                  19   effectuated on I. Patel and S. Patel, the Court, on May 1, 2019, vacated the Clerk’s entry

                                  20   of default as to those two defendants, and directed Johnson to show cause why such

                                  21   defendants should not be dismissed for failure to serve. (See Doc. No. 37.) In response

                                  22   thereto, Johnson’s counsel filed, on May 17, 2019, a declaration stating service on I.

                                  23   Patel and S. Patel was effectuated on May 14, 2019 (see Doc. No. 42 ¶ 7), and

                                  24   submitted therewith supporting proofs of service (see Doc. Nos. 40, 41). In light of such

                                  25   service, the Court, on May 22, 2019, discharged its order to show cause.

                                  26   (See Doc. No. 44.)

                                  27          On June 26, 2019, Johnson again moved for entry of default against I. Patel and

                                  28   S. Patel (see Doc. Nos. 46, 47), which default was entered by the Clerk on June 28, 2019
                                                                                     3
                                  1    (see Doc. Nos. 48, 49). On August 9, 2019, default having been entered against all four

                                  2    defendants, the Court directed Johnson to file a motion for default judgment as to all four

                                  3    defendants. (See Doc. No. 50.) The instant motion followed.

                                  4                                               DISCUSSION

                                  5           By the instant motion, Johnson seeks entry of default judgment against City

                                  6    Center, V. Patel, I. Patel, and S. Patel, pursuant to Rule 55(b)(2), seeking, as before, an

                                  7    award of statutory damages, attorneys’ fees, costs, and injunctive relief.

                                  8    A.     Adequacy of Service

                                  9           Before entering a default judgment, the Court, at the outset, must determine that

                                  10   each of the defendants was served properly. See Direct Mail Specialists, Inc. v. Eclat

                                  11   Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988) (holding court “does not

                                  12   have jurisdiction over a defendant unless the defendant has been served properly”
Northern District of California
 United States District Court




                                  13   pursuant to Rule 4 of the Federal Rules of Civil Procedure).

                                  14          For the reasons discussed in the above-referenced Report and Recommendation,

                                  15   the Court finds City Center and V. Patel were served properly on February 10, 2018, and

                                  16   February 15, 2018, respectively. (See Doc. No. 34 at 8:7-10:14.) As to I. Patel and S.

                                  17   Patel, however, the Magistrate Judge did not address the question of service, as

                                  18   Johnson, by that point in the litigation, had withdrawn his motion for default judgment as

                                  19   to those two defendants. The Court now turns to whether I. Patel and S. Patel were

                                  20   served properly.

                                  21          Rule 4 provides for several methods of service, including any method authorized

                                  22   “pursuant to the law of the state in which the district court is located.” See Fed. R. Civ. P.

                                  23   4(e)(1). Under California law, an individual may be served by substituted service by:

                                  24          leaving a copy of the summons and complaint at the person's dwelling
                                              house, usual place of abode, . . . or usual mailing address . . . in the
                                  25          presence of a competent member of the household . . . at least 18 years of
                                              age, who shall be informed of the contents thereof, and by thereafter
                                  26          mailing a copy . . . to the person to be served at the place where a copy of
                                              the summons and complaint were left.
                                  27
                                              See Cal. Civ. Proc. Code § 415.20(b).
                                  28
                                                                                     4
                                  1           Here, according to documents described by Johnson as “Public Records” and

                                  2    submitted in support of the instant motion, the last known address of I. Patel and S. Patel

                                  3    was 2620 Skyfarm Drive, Hillsborough, California. (See Doc. No. 51-8 at 15-17, 25-26.)

                                  4    After three failed attempts at personal service on I. Patel and S. Patel at said address,

                                  5    Johnson’s process server, on May 12, 2019, left a copy of the summons and complaint

                                  6    with a 45-year-old “Occupant,” who was informed of “the general nature of the papers.”

                                  7    (See Doc. Nos. 40, 41.) On May 14, 2019, the process server mailed a copy of the

                                  8    summons and complaint by first-class mail with pre-paid postage to I. Patel and S. Patel

                                  9    at the Hillsborough address. (See id.) Given the above-described showing, the Court

                                  10   finds Johnson has effectuated service on I. Patel and S. Patel in accordance with Rule 4

                                  11   and California law and that such service was reasonably calculated to give said

                                  12   defendants actual notice of the proceedings. See Compliance Servs. of Am., LLC v.
Northern District of California
 United States District Court




                                  13   Houser Holdings, LLC, 2013 WL 4169119, at *5 (N.D. Cal. Aug. 9, 2013) (holding

                                  14   substituted service must be “reasonably calculated to give an interested party actual

                                  15   notice of the proceedings and an opportunity to be heard”) (quoting Stafford v. Mach, 64

                                  16   Cal. App. 4th 1174, 1182–83 (1998)).

                                  17   B.     Jurisdiction

                                  18          A determination must also be made that the Court has subject matter jurisdiction

                                  19   over the action and personal jurisdiction over each of the defendants. See In re Tuli, 172

                                  20   F.3d 707, 712 (9th Cir. 1999) (holding, where default judgment is sought, court has

                                  21   “affirmative duty to look into its jurisdiction over both the subject matter and the parties”).

                                  22          For the reasons discussed in the Report and Recommendation, the Court finds it

                                  23   has subject matter jurisdiction over Johnson’s claims and personal jurisdiction over City

                                  24   Center and V. Patel. (See Doc. No. 34 at 6:2-8:5.) The Court next considers whether it

                                  25   has personal jurisdiction over I. Patel and S. Patel.

                                  26          Personal jurisdiction may be either “general” or “specific.” See Bristol-Myers

                                  27   Squibb Co. v. Sup. Ct. of Cal., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017).

                                  28   General jurisdiction is appropriate, for example, where a defendant is domiciled or
                                                                                      5
                                  1    personally served within the forum. See J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S.

                                  2    873, 880 (2011). Johnson does not allege any such basis here. Specific jurisdiction is

                                  3    established if “(1) the defendant has performed some act or consummated some

                                  4    transaction within the forum or otherwise purposefully availed himself of the privileges of

                                  5    conducting activities in the forum, (2) the claim arises out of or results from the

                                  6    defendant's forum-related activities, and (3) the exercise of jurisdiction is reasonable.”

                                  7    Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th Cir. 2006).

                                  8           Here, I. Patel and S. Patel, as noted, own the real property on which the Motel

                                  9    wherein Johnson encountered discriminatory barriers is located. (See Compl. ¶¶ 8, 15,

                                  10   48.) Such ownership is sufficient to show I. Patel and S. Patel purposefully availed

                                  11   themselves of the privileges of conducting business activities in California, and that

                                  12   Johnson’s claims arise out of said defendants’ activities in California. See Square 1 Bank
Northern District of California
 United States District Court




                                  13   v. Lo, 128 F. Supp. 3d 1257, 1262-63 (N.D. Cal. 2015) (finding, in action to void transfer

                                  14   of real property located in California, personal jurisdiction existed over property owner).

                                  15   Further, as I. Patel and S. Patel have not appeared, they have failed to show the exercise

                                  16   of jurisdiction in the instant action is not reasonable, nor is there any evidence in the

                                  17   record to suggest to the contrary. See Schwarzenegger v. Fred Martin Motor Co., 374

                                  18   F.3d 797, 802 (9th Cir. 2004) (holding burden of showing jurisdiction is not reasonable

                                  19   rests on defendant).

                                  20          Accordingly, the Court has personal jurisdiction over I. Patel and S. Patel.

                                  21   C.     Eitel Factors

                                  22          Once the court establishes it has jurisdiction, its “decision whether to enter a

                                  23   default judgment is a discretionary one.” See Aldabe v. Aldabe, 616 F.2d 1089, 1092

                                  24   (9th Cir. 1980). The factors relevant to such decision include:

                                  25          (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff's
                                              substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
                                  26          at stake in the action; (5) the possibility of a dispute concerning material
                                              facts; (6) whether the default was due to excusable neglect, and (7) the
                                  27          strong policy underlying the Federal Rules of Civil Procedure favoring
                                              decisions on the merits.
                                  28
                                                                                     6
                                  1    See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In considering the above-

                                  2    listed factors, courts must take all “factual allegations in the plaintiff’s complaint, except

                                  3    those relating to the amount of damages, . . . as true.” See TeleVideo Systems, Inc. v.

                                  4    Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (internal quotation and citation omitted).

                                  5           For the reasons discussed in the Report and Recommendation, the Court finds the

                                  6    Eitel factors weigh in favor of entry of a default judgment against City Center and V. Patel

                                  7    (see Doc. No. 34 at 10:16-21:19); for the reasons set forth below, the Court further finds

                                  8    the analysis contained therein is equally applicable to I. Patel and S. Patel.

                                  9           First, as noted, I. Patel and S. Patel are co-owners of the real property on which

                                  10   the Motel is located and, as a result, are, like V. Patel, subject to the ADA. See 42

                                  11   U.S.C. § 12182(a) (prohibiting discrimination “by any person who owns, leases (or leases

                                  12   to), or operates a place of public accommodation”). Moreover, said defendants are
Northern District of California
 United States District Court




                                  13   subject to the Unruh Act, as “[a] violation of the right of any individual under the [ADA] . . .

                                  14   also constitute[s] a violation of [the Unruh Act].” See Cal. Civ. Code § 51(f).

                                  15          Accordingly, the Court finds Eitel factors weigh in favor of entry of a default

                                  16   judgment.

                                  17          The Court next addresses the relief requested.

                                  18   D.     Statutory Damages

                                  19          “Whoever . . . makes any discrimination or distinction contrary to [the Unruh Act] is

                                  20   liable for each and every offense for the actual damages, and . . . up to a maximum of

                                  21   three times the amount of actual damage but in no case less than four thousand dollars

                                  22   ($4,000).” See Cal. Civ. Code § 52(a).3 “[P]roof of actual damages is not a prerequisite

                                  23   to recovery of statutory minimum damages.” See Botosan v. Paul McNally Realty, 216

                                  24   F.3d 827, 835 (9th Cir. 2000).

                                  25          Here, Johnson, as noted, visited the Motel on two occasions, specifically, in June

                                  26
                                  27          3
                                              Damages are not available under the ADA. See Molski v. M.J. Cable, Inc., 481
                                  28   F.3d 724, 730 (9th Cir. 2007).

                                                                                      7
                                  1    2016 and September 2017, encountering, on each visit, several discriminatory barriers.

                                  2    (See Compl. ¶ 48.) Based thereon, Johnson now seeks $8000 in statutory damages,

                                  3    comprising an award of $4000 for each of the two visits. See Grutman v. Regents of

                                  4    Univ. of California, 807 F. Supp. 2d 861, 869 (N.D. Cal. 2011) (collecting cases wherein

                                  5    courts, in the context of visits to hotels, have granted an award of statutory damages for

                                  6    “each time a plaintiff visits . . . a non-compliant establishment”).

                                  7           Accordingly, Johnson is entitled to $8000 in statutory damages.

                                  8    E.     Attorneys’ Fees and Costs

                                  9           Pursuant to the ADA, the Court may award reasonable attorneys’ fees, as well as

                                  10   costs, to the prevailing party. See 42 U.S.C. § 12205. Here, Johnson, having prevailed

                                  11   on his ADA claim, requests $7940 in attorneys’ fees and $720 in costs.

                                  12
Northern District of California




                                              1.     Attorneys’ Fees
 United States District Court




                                  13          The Ninth Circuit applies the lodestar method to determine reasonable attorneys’

                                  14   fees, “multiplying the number of hours reasonably expended by a reasonable hourly rate.”

                                  15   See Ryan v. Editions Ltd. W., Inc., 786 F.3d 754, 763 (9th Cir. 2015). A “reasonable”

                                  16   number of hours is “[t]he number of hours . . . [which] could reasonably have been billed

                                  17   to a private client.” See Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir.

                                  18   2013) (alterations in original) (internal quotation and citation omitted). “In determining the

                                  19   reasonable hourly rate, the district court should be guided by the rate prevailing in the

                                  20   community for similar work performed by attorneys of comparable skill, experience, and

                                  21   reputation.” See Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210-11 (9th Cir.

                                  22   1986). The relevant community is generally the “forum in which the district court sits.”

                                  23   See Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008).

                                  24          In her Report and Recommendation, the Magistrate Judge found an award of

                                  25   attorneys’ fees was warranted, albeit in an amount less than was sought by Johnson at

                                  26   that time, noting “no explanation [had been] provided for the identity, job title or level of

                                  27   experience for [three] timekeepers,” namely, “M. Potter,” “I. Masanque,” and “M. Melton.”

                                  28   (See Doc. No. 34 at 23:24-25.) Johnson’s counsel has now filed a declaration
                                                                                      8
                                  1    describing, with the exception of M. Melton, the education and level of experience of each

                                  2    such attorney. (See id. at 2-8.)

                                  3           Further, at this later stage of the litigation, Johnson seeks fees not only for the

                                  4    hours of work initially sought but for the hours incurred thereafter, and, in support of both

                                  5    time periods, Johnson’s counsel has submitted a detailed breakdown of the hours

                                  6    expended and hourly rates charged for such work. (See Doc. No. 51-4 at 10-11.)

                                  7    Specifically, at an hourly rate of $650, Mark Potter performed a total of 1.8 hours of work,

                                  8    Russell Handy performed a total of 2.6 hours of work, Phyl Grace performed a total of 2.3

                                  9    hours of work, and M. Melton performed a total of 1.1 hours of work (see id.); at an hourly

                                  10   rate of $410, Chris Carson performed a total of 0.3 hours of work, Isabel Masanque

                                  11   performed a total of 0.9 hours of work, and Dennis Price performed a total of 5.8 hours of

                                  12   work. (See id.)4
Northern District of California
 United States District Court




                                  13          In support of his earlier motion, however, Johnson requested hourly rates of $425

                                  14   for Potter, Handy, and Grace, and $350 for Carson, Masanque, and Price (see Doc. No.

                                  15   24-3 at 8-9), all of which were found reasonable by the Magistrate Judge, and which, for

                                  16   the reasons set forth in the Report and Recommendation (see Doc. No. 34 at 23:14-22),

                                  17   the Court so finds as well. No explanation has been provided for the substantially higher

                                  18   hourly rates now sought. Moreover, a number of courts in this district, when considering

                                  19   motions for default judgment made by the same attorneys as those here, and for work

                                  20   performed in approximately the same time period, have awarded fees at the hourly rates

                                  21   originally sought in the instant case. See, e.g., Johnson v. Express Auto Clinic, Inc.,

                                  22   2019 WL 2996431, at *8 (N.D. Cal. July 9, 2019) (awarding hourly rates of $425 for

                                  23   Potter, Handy, and Grace and $350 for Masanque and Price); Johnson v. VN Alliance,

                                  24   LLC, 2019 WL 2515749, at *8 (N.D. Cal. June 18, 2019) (awarding hourly rates of $425

                                  25   for Potter, Handy, and Grace and $350 for Carson and Price); Love v. Griffin, 2018 WL

                                  26
                                  27          4
                                              As, once again, the requisite information for M. Melton has not been provided,
                                  28   the Court will deny fees for the work attributed to him.

                                                                                     9
                                  1    4471073, at *8 (N.D. Cal. Aug. 20, 2018), report and recommendation adopted, 2018 WL

                                  2    4471149 (N.D. Cal. Sept. 17, 2018) (awarding hourly rates of $425 for Grace and $350

                                  3    for Price).

                                  4           Accordingly, the Court will award fees at the hourly rates of $425 for Potter,

                                  5    Handy, and Grace, and $350 for Carson, Masanque, and Price.

                                  6           The Court next turns to the number of hours expended. In that regard, the Court

                                  7    first notes that, for the same period of time as was covered by Johnson’s earlier motion

                                  8    for fees, a different number of hours is claimed. (Compare Doc. No. 24-3 at 7-9 with Doc.

                                  9    No. 51-4 at 9-11.) In some instances, for example, additional hours are now claimed for

                                  10   the same task, and, in other instances, hours for additional tasks have been added. On

                                  11   the other hand, a number of hours have been subtracted from the initial list. No

                                  12   explanation for any of these changes has been made. Nevertheless, since the number of
Northern District of California
 United States District Court




                                  13   hours subtracted exceeds the number of hours added, the Court will use the current

                                  14   billing statement for both the time period after the case was reassigned to the

                                  15   undersigned and for the earlier time period as well. Having reviewed that statement, the

                                  16   Court finds, with one exception, the hours expended were reasonable, the exception

                                  17   being 0.7 hours of work performed by Grace and described as follows: “Drafted the

                                  18   Request for Entry of Default and supporting declaration as to S[.] Patel and I[.] Patel.”

                                  19   (See Doc. No. 51-4 at 10.) As noted, entry of that earlier default was set aside by the

                                  20   Court (see Doc. No. 37), and, in light thereof, the number of hours expended by Grace

                                  21   will be reduced from 2.3 to 1.6. See Chalmers, 796 F.2d at 1210 (holding “hours may be

                                  22   reduced by the court . . . if the hours expended are deemed excessive or otherwise

                                  23   unnecessary”).

                                  24          Accordingly, the Court will award a total of $5000 in attorneys’ fees.5

                                  25   //

                                  26
                                  27          5This sum is calculated as follows: (7.8 hours - 1.8 hours x $425 hourly rate) +
                                  28   (7 hours x $350 hourly rate).

                                                                                    10
                                              2.     Costs
                                  1
                                              Johnson seeks $720 in costs, consisting of a filing fee in the amount of $400,
                                  2
                                       service of process in the amount of $120, and investigator fees in the amount of $200
                                  3
                                       (see Doc. No. 51-4 at 9), all of which the Court finds were reasonably incurred.
                                  4
                                       F.     Injunctive Relief
                                  5
                                              Pursuant to the ADA, where removal of challenged “architectural barriers” is
                                  6
                                       “readily achievable,” see 42 U.S.C. § 12182(b)(2)(A)(iv), injunctive relief “shall include an
                                  7
                                       order to alter facilities to make such facilities readily accessible to and usable by
                                  8
                                       individuals with disabilities,” see 42 U.S.C. § 12188(a)(2). A plaintiff can establish
                                  9
                                       standing for such injunctive relief “by demonstrating injury-in-fact coupled with an intent to
                                  10
                                       return to a noncompliant facility.” See Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d
                                  11
                                       939, 944 (9th Cir. 2011).
                                  12
Northern District of California
 United States District Court




                                              Here, Johnson, as noted, alleges he intends to return to the Motel (see Compl.
                                  13
                                       ¶ 55) and, by the instant motion, requests an order directing the defendants to “provide
                                  14
                                       compliant van accessible parking, accessible guestrooms and accessible transaction
                                  15
                                       counter at the [Motel].” (See Doc. No. 51 at 2:24-27.) For the reasons discussed in the
                                  16
                                       Report and Recommendation (see Doc. No. 34 at 15:8-16:8, 17:7-15, 19:3-18, 24:12-
                                  17
                                       25:2), the Court finds, as to all four defendants, Johnson is entitled to such injunctive
                                  18
                                       relief, the terms of which are set forth below.
                                  19
                                                                                  CONCLUSION
                                  20
                                              For the reasons stated above:
                                  21
                                              To the extent Johnson seeks a default judgment against City Center, V. Patel, I.
                                  22
                                       Patel, and S. Patel, the motion is GRANTED as follows:
                                  23
                                              1. Johnson shall have judgment against City Center, V. Patel, I. Patel, and S.
                                  24
                                       Patel in the amount of $8000, together with attorneys’ fees in the amount of $5000 and
                                  25
                                       costs in the amount of $720.
                                  26
                                              2. City Center, V. Patel, I. Patel, and S. Patel hereby are directed to provide, in
                                  27
                                       accordance with the 2010 ADA Standards for Accessible Design (“2010 Standards”), see
                                  28
                                                                                     11
                                  1    2010 Standards, DEP’T OF JUSTICE, https://www.ada.gov/2010ADAstandards_index.htm

                                  2    (last visited Apr. 14, 2020):

                                  3                  a. a van-accessible parking space with a 96-inch access aisle; and

                                  4                  b. at least one accessible room with two beds; and

                                  5                  c. a transaction counter with a portion lowered to 36 inches.

                                  6           IT IS SO ORDERED.

                                  7

                                  8    Dated: April 14, 2020
                                                                                              MAXINE M. CHESNEY
                                  9                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   12
